19-23013-rdd           Doc 49         Filed 10/25/19          Entered 10/25/19 16:32:34                   Main Document
                                                             Pg 1 of 81




                                                                                                                  Via E-File

 October 25, 2019                                                                                         Jennifer S. Recine
                                                                                                  Direct Dial: 212.806.1301
                                                                                                        Fax: 212.806.6006
                                                                                                      jrecine@stroock.com

The Honorable Robert D. Drain
United States Bankruptcy Court
300 Quarropas Street
White Plains, NY 10601-4140

Re:       In re 53 Stanhope LLC, et al., Case No. 19-23013 (RDD) (Bankr. S.D.N.Y.)

To the Honorable Robert D. Drain:

       Brooklyn Lender LLC (“Brooklyn Lender”) respectfully submits this letter brief requesting
an Order compelling Nachman Strulovitch (“N. Strulovitch”) and Joshua Wagshal (“Wagshal”) to
comply with subpoenas issued by Brooklyn Lender on August 30, 2019 (the “Subpoenas”) in
accordance with the Court’s July 15, 2019 order (“Rule 2004 Order”) on Brooklyn Lender’s
application for discovery under Rule 2004 of the Federal Rules of Bankruptcy Procedure (“Rule
2004 Application”).

                                        I.         FACT UAL BACKGROUND

       In schedules filed in this action, Debtors identified N. Strulovitch and Wagshal as “equity
security holders” in certain debtors. On June 6, 2019, Brooklyn Lender filed its Rule 2004
Application seeking an order authorizing the examination of, among others, N. Strulovitch and
Wagshal. (ECF No. 10.) Brooklyn Lender served the Rule 2004 Application on N. Strulovitch and
Wagshal at addresses that the Debtors provided in the schedules.

        The Court issued a notice of a hearing scheduled for June 19, 2019 to consider the Rule
2004 Application, directed that any objecting parties must attend the hearing, and warned that
failure to appear may result in default relief. (ECF No. 17.) Neither N. Strulovitch nor Wagshal
appeared.

       On July 15, 2019, the Court issued its Rule 2004 Order authorizing Brooklyn Lender to
serve discovery on N. Strulovitch and Wagshal, among others. (ECF No. 28.) The Rule 2004
Order approved and authorized Brooklyn Lender’s form of subpoena for examination and
production of documents. (Id. at ¶ 2, Ex. 2.) The Rule 2004 Order further authorized Brooklyn
Lender to serve the Subpoenas via U.S. mail. (Id. at ¶ 2.) The Rule 2004 Order provided that any
disputes concerning Rule 2004 subpoenas shall be raised by letter brief. (Id. at ¶ 7.)




STROOCK & STROOCK & LAVAN LLP New Y ork  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New Y ork, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
19-23013-rdd           Doc 49         Filed 10/25/19          Entered 10/25/19 16:32:34           Main Document
                                                             Pg 2 of 81

The Honorable Robert D. Drain
October 25, 2019
Page 2 of 3

        On July 16, 2019, Brooklyn Lender sent the Subpoenas to N. Strulovitch and Waghal via
certified U.S. mail (at the addresses that the Debtors provided in the schedules). After those
service attempts were returned undelivered, Brooklyn Lender re-served the Subpoenas, along
with a copy of the Rule 2004 Order, upon N. Strulovitch and Wagshal on August 30, 2019 by
regular U.S. mail at the addresses Debtors provided in the schedules. The Subpoenas commanded
N. Strulovitch to appear for an examination and produce documents on October 3, 2019, at 10:00
a.m., and Wagshal to appear for an examination and produce documents on the same date at 2:00
p.m. (Exs. A and B.) 1

        N. Strulovitch and Wagshal have been unresponsive to the Subpoenas. They failed to
appear for their examinations or produce documents. (Exs. D and E.) They did not object to the
Subpoenas, seek an adjournment of their examinations, or seek an extension of time to produce
documents. In fact, N. Strulovitch and Wagshal did not attempt to contact Brooklyn Lender at
all. Brooklyn Lender was unable to find any contact information for N. Strulovitch and Wagshal
other than what Debtors provided in the schedules, and thus were unable to confirm whether they
would be attending. As a result, Brooklyn Lender had no choice but to incur costs to prepare for
their examinations, including costs to retain a court reporter.

       Brooklyn Lender remains unable to reach N. Strulovitch and Wagshal. Debtors’ litigation
counsel, Susan Mauro, has represented that she does not represent N. Strulovitch or Wagshal and
that she does not know who represents them. (Ex. F.) Brooklyn Lender has also asked the
Debtors’ bankruptcy and litigation counsel whether they or their clients have telephone numbers
or email addresses at which N. Strulovitch and Wagshal can be reached. (Ex. G.) Debtors’ counsel
responded they “do not have any information at this time.” (Id.)

                                                    II.       ARGUMENT

        This Court has authority “to hold a nonparty in civil contempt and . . . impos[e] sanctions
for failure to comply with a subpoena [where] that nonparty ‘having been served, fails without
adequate excuse to obey the subpoena.’” Freund v. Weinstein, No. 08-CV-1469 (FB)(MDG), 2010
WL 11627327, at *1 (E.D.N.Y. Oct. 1, 2010) (quoting Fed. R. Civ. P. 45); Fed. R. Civ. P. 45(g).
Before holding a nonparty in contempt or imposing sanctions, “there must be a court order
compelling discovery.” Freund, 2010 WL 11627327, at *1; Bender v. Del Valle, No. 05 Civ.6459
(GEL) (RLE), 2007 WL 1686322, at *2 (S.D.N.Y. June 6, 2007) (“violation of a court order is
generally required in addition to the failure to comply with the subpoena”); Continental Ins. Co.
v. Atlantic Cas. Ins. Co., No. 07 Civ. 3635(DC), 2008 WL 3852046, at *2 (S.D.N.Y. Aug. 13, 2008)
(nonparty failed to attend a deposition and violated order compelling compliance). Brooklyn




1Although not required, Brooklyn Lender also effected personal service on Wagshal. (Ex. C.) On
September 3, 2019, Brooklyn Lender’s process server delivered a copy of the subpoena to
Wagshal’s daughter, a person of suitable age or discretion, who informed the process server that
she was authorized to accept service on Wagshal’s behalf. (Id.)


STROOCK & STROOCK & LAVAN LLP New Y ork  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New Y ork, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com                   2
19-23013-rdd           Doc 49         Filed 10/25/19          Entered 10/25/19 16:32:34           Main Document
                                                             Pg 3 of 81

The Honorable Robert D. Drain
October 25, 2019
Page 3 of 3

Lender accordingly seeks an order compelling N. Strulovitch and Wagshal to comply with the
Subpoenas.

        A motion to compel compliance with a subpoena should be granted where the nonparty
has been properly served with the subpoena and the subpoena seeks testimony and documents
that are relevant and material. See, e.g., Jalayer v. Stigliano, No. CV 10-2285 (LDH) (AKT), 2016
WL 5477600, at *3-4 (E.D.N.Y. Sept. 29, 2016) (granting motion to compel where nonparty was
properly served with discovery and subpoena sought discovery that was relevant and material);
Gesualdi v. BKS-NY, LLC, No. CV 18-1708 (SJF) (AKT), 2019 WL 4571113 (E.D.N.Y. Sept. 20,
2019). Here, Brooklyn Lender properly served N. Strulovitch and Wagshal via U.S. mail pursuant
to the Rule 2004 Order. This Court has already determined that the testimony and documents
requested in the Subpoenas are relevant and material to (a) the current ownership and
management of the Debtors and (b) facts underpinning Brooklyn Lender’s claims against the
Debtors. (ECF No. 28.) The Court should, therefore, grant Brooklyn Lender’s motion to compel.

                                                  III.       CONCLUSION

       For the foregoing reasons, Brooklyn Lender respectfully requests that the Court enter an
order compelling N. Strulovitch and Wagshal to comply with the Subpoenas.



Respectfully Submitted,




/s/ Jennifer S. Recine

cc:       Nachman Strulovitch
          Joshua Wagshal
          Mark Frankel, Esq.
          Susan Mauro, Esq.

Attachments




STROOCK & STROOCK & LAVAN LLP New Y ork  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New Y ork, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com                   3
19-23013-rdd   Doc 49   Filed 10/25/19    Entered 10/25/19 16:32:34   Main Document
                                         Pg 4 of 81




                             EXHIBIT A
19-23013-rdd   Doc 49   Filed 10/25/19    Entered 10/25/19 16:32:34   Main Document
                                         Pg 5 of 81
19-23013-rdd   Doc 49   Filed 10/25/19    Entered 10/25/19 16:32:34   Main Document
                                         Pg 6 of 81
19-23013-rdd   Doc 49   Filed 10/25/19    Entered 10/25/19 16:32:34   Main Document
                                         Pg 7 of 81
19-23013-rdd   Doc 49   Filed 10/25/19    Entered 10/25/19 16:32:34   Main Document
                                         Pg 8 of 81
19-23013-rdd   Doc 49   Filed 10/25/19    Entered 10/25/19 16:32:34   Main Document
                                         Pg 9 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 10 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 11 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 12 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 13 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 14 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 15 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 16 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 17 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 18 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 19 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 20 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 21 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 22 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 23 of 81




                            EXHIBIT B
       19-23013-rdd             Doc 49         Filed 10/25/19 Entered 10/25/19 16:32:34                       Main Document
                                                             Pg 24 of 81
B2540 (Eons 2540 — Subpoena for Rule 2004 Examination) (12/15)



                                                      Southern District of New York

In re 53 Stanhope LLC, et al.                                               Case No. 19-23013 (RDD
                      Debtor
                                                                            Chapter 11




To:   Joshua Wagshal, 94 Herrick Ave, Spring Valley, NY 10977
                                                      (Name ofperson to whom the subpoena is directed)


® Testimony: YOU ARE COMMANDED             to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
PLACE                                                                                          DATE AND TIME
Stroock & Stroock & Lavan LLP                                                                  October 3, 2019 at 2:00 p.m.
180 Maiden Lane
New York, NY 10038



The examination will be recorded by this method: Audio-Visual and Stenographic

® Production: You, or your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


See Schedule 1 attached hereto.


        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: August 30, 2019
                                  CLERK OF COURT


                                                                                     /s/ Daniel A. Fliman
                                  Signature of Clerk or Deputy Clerk                  Attorney's signature


The name, address, email address, and telephone number of the attorney representing (name ofpariy)
Brooklyn Lender LLC                 , who issues or requests this subpoena, are:



Daniel Fliman, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038, dfliman@stroock.com , 212-806-5400


                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        19-23013-rdd            Doc 49         Filed 10/25/19 Entered 10/25/19 16:32:34                       Main Document
                                                             Pg 25 of 81
B2540 (Fonn 2540 Subpoena for Rule 2004 Fv,amination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)

❑ I served the subpoena by delivering a copy to the named person as follows:

                                                     on (date)                             ; or


❑ I returned the subpoena unexecuted because:


Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $

 My fees are $                   for travel and $                for services, for a total of $


         I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                                    Server's signature



                                                                                                  Printed name and title




                                                                                                    Server's address



Additional information concerning attempted service, etc.:
        19-23013-rdd                Doc 49           Filed 10/25/19 Entered 10/25/19 16:32:34                                 Main Document
                                                                   Pg 26 of 81
B2540 (Form 2540 — Subpoena he Rule 2004 Examination) (Pag.r 3)


                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

 (c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                        not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                           (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                   described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                              modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly            conditions if the serving party:
transacts business in person, if the person                                                    (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party's officer, or                                           be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                      (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                compensated.

  (2) For Other Discovery. A subpoena may command:                                      (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,              (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                          procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                        information:
                                                                                            (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                        documents must produce them as they are kept in the ordinary course of
                                                                                        business or must organize and label there to correspond to the categories in
      (1) Avoiding Undue Burden or Expense: Sanctions. A party or
                                                                                        the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                            (B) Form/or Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                        Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                        electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                        a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                        usable form or forms.
party or attorney who fails to comply.
                                                                                            (C) Electronically Stored Information Produced in Only One Form. The
                                                                                        person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                        information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                            (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                        responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                        from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                        of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                        order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                        reasonably accessible because of undue burden or cost. If that showing is
things or to pennit inspection may serve on the party or attorney designated
                                                                                        made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                        requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                        26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                           (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                             (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                        information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                        trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                               (i) expressly make the claim; and
order compelling production or inspection.
                                                                                               (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                        or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                        privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                             (B) Information Produced. If information produced in response to a
                                                                                        subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                        preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                        received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                        notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                        information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                        until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                        infornation if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                        promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                        where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                        who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                        is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                        (g) Contempt. The court for the district where compliance is required — and
      (i) disclosing a trade secret or other confidential research,
                                                                                        also, after a motion is transferred, the issuing court — may hold in contempt
development, or commercial inlbrntation; or
                                                                                        a person who, having been served, fails without adequate excuse to obey
                                                                                        the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 27 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 28 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 29 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 30 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 31 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 32 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 33 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 34 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 35 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 36 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 37 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 38 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 39 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 40 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 41 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 42 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 43 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 44 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 45 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 46 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 47 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 48 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 49 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 50 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 51 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 52 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 53 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 54 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 55 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 56 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 57 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 58 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 59 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 60 of 81




                            EXHIBIT C
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 61 of 81
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 62 of 81




                            EXHIBIT D
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 63 of 81


                                                                       Page 1

1
2       UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK
3
        Case No. 19-23013 (RDD)
4
        -----------------------------------x
5
        In Re:      53 STANHOPE LLC, et al.
6
                                                     Debtor.
7
        Chapter 11
 8
 9      -----------------------------------x
10
                                                     180 Maiden Lane
11                                                   New York, New York
12                                                   October 3, 2019
                                                     2:35 p.m.
13
14
15                                *   *   *
16                        STATEMENT OF NONAPPEARANCE
17                                    of
18                              JOSHUA WAGSHAL
19                                  *   *   *
20
21
22
23
24      Reporter:         Sherri Flagg, RPR, CLR
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 64 of 81


                                                                       Page 2

1
2       A P P E A R A N C E S:
3
        Attorneys on Behalf of Lenders:
4
        STROOCK & STROOCK & LAVAN LLP
5                   180 Maiden Lane
                    New York, New York 10038-4982
6       BY:         JENNIFER RECINE, ESQ.
                    jrecine@stroock.com
7                   TIFFANY L. HO, ESQ.
                    tho@stroock.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 65 of 81


                                                                       Page 3

1                                   ***********
2                           MS. RECINE:           Good afternoon.          On
3       August 30th, Brooklyn Lender issued a subpoena
4       in this bankruptcy proceeding to Joshua
5       Wagshal, who is identified as an equity
6       security holder in certain Debtor entities in
7       schedules filed by Bankruptcy Court.
8                           Mr. Wagshal was served in
9       accordance with the 2004 Bankruptcy Order at
10      the addresses specified in the schedules filed
11      by the Debtors.           His subpoena required his
12      appearance today at 2 p.m.                    It is past 2:30
13      p.m. and Mr. Wagshal has not appeared.
14                          We have spoken with Debtor's
15      litigation counsel who has informed us that she
16      does not represent Mr. Wagshal and does not
17      know who represents Mr. Wagshal.                      I would add,
18      in addition, that we have also hand-delivered
19      copies of this subpoena to Mr. Wagshal's
20      address and they were received by a member of
21      his family, although Mr. Wagshal did refuse to
22      come to the door to receive them himself.
23                          And with that, we go off the
24      record.
25                          (Time noted:            2:38 p.m.)

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 66 of 81


                                                                       Page 4

1
2                        C E R T I F I C A T I O N
3
4
5                            I, Sherri Flagg, a Professional
6       Reporter, Certified LiveNote Reporter, and a
7       Notary Public, do hereby certify that the
8       foregoing is a true and accurate transcription
9       of my stenographic notes.
10                           I further certify that I am not
11      employed by nor related to any party to this
12      action.
13
14       <%3883,Signature%>
        ___________________________
15         Sherri Flagg, CLR
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd     Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                        Pg 67 of 81

  [& - statement]                                                                Page 1

             &                     c                       h                 o
   & 2:4,4                c 2:2 4:2,2            hand 3:18           o 4:2
             1            case 1:3               ho 2:7              october 1:12
                          certain 3:6            holder 3:6          order 3:9
   10038-4982 2:5
                          certified 4:6                    i                  p
   11 1:7
                          certify 4:7,10
   180 1:10 2:5                                  identified 3:5      p 2:2,2
                          chapter 1:7
   19-23013 1:3                                  informed 3:15       p.m. 1:12 3:12,13
                          clr 1:24 4:15
             2                                   issued 3:3            3:25
                          come 3:22
                                                           j         party 4:11
   2 3:12                 copies 3:19
                                                                     proceeding 3:4
   2004 3:9               counsel 3:15           jennifer 2:6
                                                                     professional 4:5
   2019 1:12              court 1:2 3:7          joshua 1:18 3:4
                                                                     public 4:7
   2:35 1:12                       d             jrecine 2:6
   2:38 3:25                                                                  r
                          debtor 1:6 3:6                   k
             3                                                       r 2:2 4:2
                          debtor's 3:14          know 3:17
                                                                     rdd 1:3
   3 1:12                 debtors 3:11                     l         receive 3:22
   30th 3:3               delivered 3:18         l 2:7               received 3:20
   3883 4:14              district 1:2           lane 1:10 2:5       recine 2:6 3:2
             5            door 3:22              lavan 2:4           record 3:24
   53 1:5                          e             lender 3:3          refuse 3:21
             a            e 2:2,2 4:2            lenders 2:3         related 4:11
                          employed 4:11          litigation 3:15     reporter 1:24 4:6
   accurate 4:8
                          entities 3:6           livenote 4:6          4:6
   action 4:12
                          equity 3:5             llc 1:5             represent 3:16
   add 3:17
                          esq 2:6,7              llp 2:4             represents 3:17
   addition 3:18
   address 3:20           et 1:5                           m         required 3:11
   addresses 3:10                   f            maiden 1:10 2:5     rpr 1:24
   afternoon 3:2          f 4:2                  member 3:20                  s
   al 1:5                 family 3:21                      n         s 2:2
   appearance 3:12        filed 3:7,10                               schedules 3:7,10
                                                 n 2:2 4:2
   appeared 3:13          flagg 1:24 4:5,15                          security 3:6
                                                 new 1:2,11,11 2:5
   attorneys 2:3          foregoing 4:8                              served 3:8
                                                    2:5
   august 3:3             further 4:10                               sherri 1:24 4:5,15
                                                 nonappearance
             b                     g                1:16             signature 4:14
   bankruptcy 1:2                                notary 4:7          southern 1:2
                          go 3:23
     3:4,7,9                                     noted 3:25          specified 3:10
                          good 3:2
   behalf 2:3                                    notes 4:9           spoken 3:14
   brooklyn 3:3                                                      stanhope 1:5
                                                                     statement 1:16

                                    Veritext Legal Solutions
   212-279-9424                       www.veritext.com                      212-490-3430
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 68 of 81

  [states - york]                                                             Page 2

   states 1:2
   stenographic 4:9
   stroock 2:4,4
   stroock.com 2:6,7
   subpoena 3:3,11
      3:19
              t
   t 4:2,2
   tho 2:7
   tiffany 2:7
   time 3:25
   today 3:12
   transcription 4:8
   true 4:8
             u
   united 1:2
             w
   wagshal 1:18 3:5,8
      3:13,16,17,21
   wagshal's 3:19
             x
   x 1:4,9
             y
   york 1:2,11,11 2:5
      2:5




                                  Veritext Legal Solutions
   212-279-9424                     www.veritext.com                     212-490-3430
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 69 of 81




                            EXHIBIT E
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 70 of 81


                                                                       Page 1

1
2       UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK
3
        Case No. 19-23013 (RDD)
4
        -----------------------------------x
5
        In Re:      53 STANHOPE LLC, et al.
6
                                                     Debtor.
7
        Chapter 11
 8
 9      -----------------------------------x
10
11                                                   180 Maiden Lane
                                                     New York, New York
12
                                                     October 3, 2019
13                                                   11:05 a.m.
14
15
16                                *   *   *
17                        STATEMENT OF NONAPPEARANCE
18                                    of
19                           NACHMANN STRULOVITCH
20                                  *   *   *
21
22
23
24      Reporter:         Sherri Flagg, RPR, CLR
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 71 of 81


                                                                       Page 2

1
2       A P P E A R A N C E S:
3
        Attorneys on Behalf of Lenders:
4
        STROOCK & STROOCK & LAVAN LLP
5                   180 Maiden Lane
                    New York, New York 10038-4982
6       BY:         JENNIFER RECINE, ESQ.
                    jrecine@stroock.com
7                   TIFFANY L. HO, ESQ.
                    tho@stroock.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 72 of 81


                                                                       Page 3

1
2                                   ***********
3                           MS. RECINE:           Good morning.         This
4       is supposed to be the deposition of Nachman
5       Strulovitch on August 30th, 2019, that Brooklyn
6       Lender served Nachman Strulovitch identified in
7       the schedule submitted to the Bankruptcy Court
8       as an equity security holder in 167 Hart LLC, a
9       Debtor in this action.
10                          The subpoena was served in
11      accordance with the Court's order on Rule 2004
12      discovery at the mailing address identified in
13      the schedule submitted by the Debtor.
14                          Debtor's litigation counsel, Susan
15      Morrow, has stated that she does not represent
16      Mr. Nachman Strulovitch and that she does not
17      know who represents him.
18                          We are recording that
19      Mr. Strulovitch has not arrived for his
20      deposition which was set for today at 10 a.m.
21      It is now past 11 a.m., and we are recording
22      his nonappearance.
23                          (Time noted:            11:06 a.m.)
24
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd    Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                       Pg 73 of 81


                                                                       Page 4

1
2                        C E R T I F I C A T I O N
3
4
5                            I, Sherri Flagg, a Professional
6       Reporter, Certified LiveNote Reporter, and a
7       Notary Public, do hereby certify that the
8       foregoing is a true and accurate transcription
9       of my stenographic notes.
10                           I further certify that I am not
11      employed by nor related to any party to this
12      action.
13
14       <%3883,Signature%>
        ___________________________
15         Sherri Flagg, CLR
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                     212-490-3430
19-23013-rdd       Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                          Pg 74 of 81

  [& - susan]                                                                      Page 1

             &                        c                       j        party 4:11
   & 2:4,4                  c 2:2 4:2,2            jennifer 2:6        professional 4:5
                            case 1:3               jrecine 2:6         public 4:7
               1
                            certified 4:6                     k                  r
   10 3:20
                            certify 4:7,10                             r 2:2 4:2
   10038-4982 2:5                                  know 3:17
                            chapter 1:7                                rdd 1:3
   11 1:7 3:21                                                l
                            clr 1:24 4:15                              recine 2:6 3:3
   11:05 1:13
                            counsel 3:14           l 2:7               recording 3:18,21
   11:06 3:23
                            court 1:2 3:7          lane 1:11 2:5       related 4:11
   167 3:8
                            court's 3:11           lavan 2:4           reporter 1:24 4:6
   180 1:11 2:5
                                      d            lender 3:6            4:6
   19-23013 1:3
                                                   lenders 2:3         represent 3:15
            2               debtor 1:6 3:9,13
                                                   litigation 3:14     represents 3:17
                            debtor's 3:14
   2004 3:11                                       livenote 4:6        rpr 1:24
                            deposition 3:4,20
   2019 1:12 3:5                                   llc 1:5 3:8         rule 3:11
                            discovery 3:12
            3                                      llp 2:4                       s
                            district 1:2
   3 1:12                                                    m
                                      e                                s 2:2
   30th 3:5                                        maiden 1:11 2:5     schedule 3:7,13
                            e 2:2,2 4:2
   3883 4:14                                       mailing 3:12        security 3:8
                            employed 4:11
            5                                      morning 3:3         served 3:6,10
                            equity 3:8
                                                   morrow 3:15         set 3:20
   53 1:5                   esq 2:6,7
                            et 1:5                            n        sherri 1:24 4:5,15
            a
                                                   n 2:2 4:2           signature 4:14
   a.m. 1:13 3:20,21                  f
                                                   nachman 3:4,6,16    southern 1:2
     3:23                   f 4:2                                      stanhope 1:5
                                                   nachmann 1:19
   accurate 4:8             flagg 1:24 4:5,15                          stated 3:15
                                                   new 1:2,11,11 2:5
   action 3:9 4:12          foregoing 4:8                              statement 1:17
                                                      2:5
   address 3:12             further 4:10                               states 1:2
                                                   nonappearance
   al 1:5                             g                                stenographic 4:9
                                                      1:17 3:22
   arrived 3:19                                                        stroock 2:4,4
                            good 3:3               notary 4:7
   attorneys 2:3                                                       stroock.com 2:6,7
                                      h            noted 3:23
   august 3:5                                                          strulovitch 1:19
                                                   notes 4:9
            b               hart 3:8                                     3:5,6,16,19
                            ho 2:7                            o
   bankruptcy 1:2                                                      submitted 3:7,13
                            holder 3:8             o 4:2               subpoena 3:10
     3:7
                                      i            october 1:12        supposed 3:4
   behalf 2:3
                                                   order 3:11          susan 3:14
   brooklyn 3:5             identified 3:6,12
                                                              p
                                                   p 2:2,2


                                      Veritext Legal Solutions
   212-279-9424                         www.veritext.com                     212-490-3430
19-23013-rdd       Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                          Pg 75 of 81

  [t - york]                                                                      Page 2

               t
   t 4:2,2
   tho 2:7
   tiffany 2:7
   time 3:23
   today 3:20
   transcription 4:8
   true 4:8
            u
   united 1:2
            x
   x 1:4,9
            y
   york 1:2,11,11 2:5
      2:5




                                      Veritext Legal Solutions
   212-279-9424                         www.veritext.com                     212-490-3430
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 76 of 81




                            EXHIBIT F
          19-23013-rdd              Doc 49          Filed 10/25/19 Entered 10/25/19 16:32:34                                     Main Document
                                                                  Pg 77 of 81

Ho, Tiffany L.


From: Susan Mauro <SMauro@Abramslaw.com>
Sent: Wednesday, August 21, 2019 10:26 AM
To: Ho, Tiffany L. <tho@stroock.com>
Subject: <EXTERNAL> Re: In re 53 Stanhope

No.

Susan
Sent from my iPhone


Susan Mauro, Esq.


Partner                                                                                                         Brooklyn Office
Tel: 718-215-5300 x534                                                                                      1 Metrotech Center
Fax: 718-215-5304                                                                                                    Suite 1701
Email: SMauro@Abramslaw.com                                                                           Brooklyn, New York 11201




CONFIDENTIALITY NOTICE: This e‐mail may be an attorney‐client communication and may contain information that is privileged and
confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If you are not
the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing this e‐mail and
any attachments hereto. Please notify the sender and delete this e‐mail if you are not the intended recipient.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
transaction or matter addressed herein.


On Aug 21, 2019, at 10:26 AM, Ho, Tiffany L. <tho@stroock.com> wrote:

           Do you know who represents them? Thank you.


           Tiffany Ho
           Associate

           STROOCK
           180 Maiden Lane, New York, NY 10038
           D: 212.806.1281

           tho@stroock.com | vCard | www.stroock.com

           From: Susan Mauro <SMauro@Abramslaw.com>
           Sent: Wednesday, August 21, 2019 10:14 AM

                                                                                   1
19-23013-rdd             Doc 49          Filed 10/25/19 Entered 10/25/19 16:32:34                                    Main Document
                                                       Pg 78 of 81
To: Ho, Tiffany L. <tho@stroock.com>
Subject: <EXTERNAL> Re: In re 53 Stanhope

Hi Tiffany,

No. I do not represent them. Thank you.

Susan
Sent from my iPhone



Susan Mauro, Esq.
<image001.jpg>
Partner                                                                                                         Brooklyn Office
Tel: 718-215-5300 x534                                                                                      1 Metrotech Center
                                                           <image002.jpg>
Fax: 718-215-5304                                                                                                    Suite 1701
Email: SMauro@Abramslaw.com                                                                           Brooklyn, New York 11201
<image003.jpg>
CONFIDENTIALITY NOTICE: This e‐mail may be an attorney‐client communication and may contain information that is privileged and
confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If you are not
the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing this e‐mail and
any attachments hereto. Please notify the sender and delete this e‐mail if you are not the intended recipient.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
transaction or matter addressed herein.


On Aug 21, 2019, at 9:34 AM, Ho, Tiffany L. <tho@stroock.com> wrote:

           Hi Susan,

           In our last conversation you mentioned that you were also counsel for
           Chaskiel Strulovitch. Are you also representing Nachman Strulovitch and
           Joshua Wagshal in this matter?

           Thanks,
           Tiffany

           Tiffany Ho
           Associate

           STROOCK
           180 Maiden Lane, New York, NY 10038
           D: 212.806.1281

           tho@stroock.com | vCard | www.stroock.com




                                                                        2
19-23013-rdd   Doc 49   Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                      Pg 79 of 81




                            EXHIBIT G
          19-23013-rdd              Doc 49          Filed 10/25/19 Entered 10/25/19 16:32:34                                     Main Document
                                                                  Pg 80 of 81

Ho, Tiffany L.

From:                        Susan Mauro <SMauro@Abramslaw.com>
Sent:                        Tuesday, October 8, 2019 3:51 PM
To:                          Recine, Jennifer S.; Mark Frankel
Cc:                          Fliman, Daniel A.; Ho, Tiffany L.; Sasson, Isaac S.
Subject:                     <EXTERNAL> RE: Rule 2004 Discovery


Hi Jennifer,

I do not have any information at this time, but if we learn of anything, I will let you know. Thanks.


Susan Mauro, Esq.


Partner                                                                                                         Brooklyn Office
Tel: 718-215-5300 x534                                                                                      1 Metrotech Center
Fax: 718-215-5304                                                                                                    Suite 1701
Email: SMauro@Abramslaw.com                                                                           Brooklyn, New York 11201




CONFIDENTIALITY NOTICE: This e‐mail may be an attorney‐client communication and may contain information that is privileged and
confidential and is therefore subject to legal restrictions and penalties regarding its unauthorized disclosure or other use. If you are not
the intended recipient you are prohibited from copying, forwarding, distributing, disseminating, or otherwise viewing this e‐mail and
any attachments hereto. Please notify the sender and delete this e‐mail if you are not the intended recipient.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
transaction or matter addressed herein.


From: Recine, Jennifer S. <jrecine@stroock.com>
Sent: Monday, October 07, 2019 3:34 PM
To: Susan Mauro <SMauro@Abramslaw.com>; Mark Frankel <mfrankel@bfklaw.com>
Cc: Fliman, Daniel A. <dfliman@stroock.com>; Ho, Tiffany L. <tho@stroock.com>; Sasson, Isaac S.
<isasson@stroock.com>
Subject: Rule 2004 Discovery

Hi Susan and Mark,

As you may recall, we issued subpoenas for documents and testimony to Nachman Strulovitch and
Joshua Wagshal pursuant to the Rule 2004 order issued by the Bankruptcy Court.

Although they were served in accordance with the Rule 2004 order at the addresses provided by the
Debtors in the schedules submitted to the Court, neither Mr. Strulovitch nor Mr. Wagshal produced
documents, appeared for their scheduled depositions or otherwise contacted us to negotiate an
extension of time to produce documents or an adjournment of their deposition date.
                                                                                   1
      19-23013-rdd      Doc 49     Filed 10/25/19 Entered 10/25/19 16:32:34   Main Document
                                                 Pg 81 of 81
At this time, we are left with no alternative but to seek Court intervention. In the interim, while we
understand that you do not represent Mr. Nachman Strulovitch or Mr. Wagshal and do not know who
represents them, do you or your clients have telephone numbers or email addresses where they can be
reached?




Jennifer Recine
Partner

STROOCK
180 Maiden Lane, New York, NY 10038
D: 212.806.1301

jrecine@stroock.com | vCard | www.stroock.com




                                                    2
